DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barman (US 20150088112) in view of Rosenbegr (US 20140005658) and Hovland et al., (US 20100041943; hereinafter Hovland).
Regarding claim 1, Barman discloses a method of treating or alleviating erectile dysfunction in a patient ([0002]) comprising (1) placing multiple electrodes within a segment of an internal iliac artery of the patient and against blood vessel wall of the internal iliac artery by percutaneous transluminal intravascular access; (2) adhering a surface electrode on an external surface such as skin of the patient; and (3) releasing radiofrequency energy through at least one of the multiple electrodes to nearby tissues, so as to increase the temperature of the nearby tissues and induce a thermal alteration of the nearby tissues, wherein said thermal ablation comprises a non-ablative thermal ablation with a temperature of <45 °C and an ablative thermal alteration with a temperature of 45 °C, wherein a time period for non-ablative thermal alteration (<45 °C, which may be the first target temperature in the first stage) during step (3) is defined as Tna (the non-ablative thermal alteration is applied for a duration during treatment), a time period for ablative thermal alteration (>45 °C, which may be the second target temperature in the third stage) during step (3) is defined as Ta (the ablative thermal alteration is applied for a duration during treatment), and the ratio between the two is defined as Rna/a ([0016], [0032], [0049], [0054]-[0055], [0060], [0063], [0086]).
Barmand fails to disclose that Rna/a values during step (3) are in the range of from 4:116 to 72:48 (seconds). However, Rosenbegr teaches a method of performing ablative and non-ablative treatment to a patient in which the non-ablative energy may be 20%, 30%, 80%, or some other percentage, while the other percentage will be delivered into ablation process. The time period (Tna) for non-ablative thermal alteration is defined as 10-200 msec and the time period (Ta) for ablative thermal alteration is defined as 1 to 5 msec, and the ratio between the two is defined as Rna/a, wherein Rna/a may be 10:5 (or 116:58) msec, which falls close to the range of 4:116 (or 2:58) to 72:48 (or 87:58) seconds ([0067]). Although Rosenbegr teaches a method of treating skin and Barmand teaches a method of treating erectile dysfunction, the method of Rosenbegr generally is to ablate or heat a pattern of extremely small volumes (Rosenbegr; [0002]) which may be used to provide ablative/non-ablative treatment in general. This treatment may be applied for skin or erectile dysfunction since only the location is different but the method of treatment is applicable to both. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman to include Rna/a within the range of 4:116 to 72:48 seconds since these time periods are around the durations of a typical RF power treatment (as taught by Rosenbegr; [0044], [0067]) which may be used in treating skin or treating erectile dysfunction, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Barman/Rosenbegr fails to teach that a NPT test for the patient using standard Rigiscan Campbell Urology 2006 after step (3) demonstrates a significant increase in Erection Time Length and Erection Frequency. However, Hovland teaches using a NPT test to test erectile function ([0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman/Rosenbegr to include a NPT test, as taught by Hovland, because the modification would provide a means to confirm healthy erectile function (Hovland; [0114]). Furthermore, in the modified method, the NPT test would be used to demonstrate a significant increase in Erection Time Length and Erection Frequency in order to confirm healthy erectile function.
Regarding claim 3, Barman further discloses that the radiofrequency energy is released at a level of no more than 9 W (joule per second) to prevent spasm of the patient ([0098]).
Regarding claim 4, Barman further discloses the radiofrequency energy is released with a temperature threshold setting of 60 degrees C ([0055]) to ensure that collagen does not denature, tissue does not shrink, and cell wall does not break, in the nearby tissue.
Regarding claim 7, Barman further discloses that the segment starts from the junction of the internal iliac artery and the common iliac artery ([0016], [0032], [0049], [0054], [0060], [0063], [0086]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barman/Rosenbegr/Hovland as applied to claim 1 above, and further in view of Bhushan et al., (US 20110130755; hereinafter Bhushan).
Regarding claim 2, Barman/Rosenbegr/Hovland discloses the method according to Claim 1, but fails to disclose adjusting or changing the adhesion position of the surface electrode on the back or butt of the patient to vary the impedance between the surface electrode and a given electrode within the internal iliac artery until the impedance falls within the range of 200-320 Ohms, before step (2). However, Bhushan teaches an ablative treatment method in which a surface electrode (26) is positioned on the back and the adhesion position of the electrodes (which may also be the surface electrode) is adjusted or changed to vary the impedance between the surface electrode and a given electrode with the artery until the impedance falls within a desired range ([0027], [0058]-[0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman/Rosenbegr/Hovland to include the steps taught by Bhushan because the modification would avoid damage to the target tissue location (Bhushan; [0019]). Furthermore, the artery in the modified method is the internal iliac artery and these steps would occur before fully adhering the surface electrode.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barman/Rosenbegr/Hovland as applied to claim 1 above, and further in view of Sharps et al., (US 6602248).
Regarding claims 5-6, Barman/Rosenbegr/Hovland discloses the method according to Claim 1, but fails to disclose that the radiofrequency energy is released through an alternating current of 460-470 KHz, specifically 465 KHz, between the surface electrode and a given electrode within the internal iliac artery. However, Sharps teaches an ablative treatment method in which the radiofrequency energy is released through an alternating current of 460-470 KHz, specifically 465 KHz ([0112]: the range taught is 400-600 KHz, which includes 465 KHz). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman/Rosenbegr/Hovland to include the steps taught by Sharps, because the modification would minimize low frequency current flow into nerves (Sharps; [0112]). 
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barman/Rosenbegr/Hovland as applied to claim 1 above, and further in view of Jenson (US 20120029500).
Regarding claim 8, Barman/Rosenbegr/Hovland discloses the method according to Claim 1, but fails to disclose that the radiofrequency energy is released for a continuous period of 60-180 seconds such as 120 seconds for each of the multiple electrodes one by one, which protocol is defined as one session; and wherein step (3) comprises one, two, three, four, or more such sessions that are separately carried out. However, Jenson teaches (Figures 4A and 5) an ablative treatment method in which radiofrequency is configurable to be released for a desired continuous period for each of the multiple electrodes one by one, which protocol is defined as one session; further including one, two, three, four, or more such sessions that are separately carried out ([0070] [0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman/Rosenbegr/Hovland to include the sequential treatment steps taught by Jenson because the modification would generate overlapping zones of heating directed at the target tissue to define a distal zone associated with relatively high current densities at a distance from the treatment element sufficient to ablate the target tissue and a proximal zone associated with current densities lower than those of the distal zone that cause no or negligible thermal injury to tissue at the treatment site adjacent the treatment element (Jenson; [0004]-[0005]). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman/Rosenbegr/Hovland/Jenson such that the continuous period is 120 since the period is simply a result effective variable which would prove to be efficacious for treatment and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  
Regarding claim 10, Barman further discloses that step (3) consists of two sessions that are separately carried out on a patient using six electrodes in each session (the therapy can be configured to be supplied in two discreet sessions), wherein the Rna/a values of  the six electrodes in a first session comprises 10:110, 25:95, 10:110, and 15:105 (since the Rna/a ratio is capable of being in this range, it can be configured in this range during the first session); wherein the Rna/a values of  the six electrodes in a second session comprises 10:110, 25:95, 10:110, and 15:105 (since the Rna/a ratio is capable of being in this range, it can be configured in this range during the second session), ([0097]-[0099]).
Barman fails to disclose that a NPT test for the patient using standard Rigiscan Campbell Urology 2006 after step (3) demonstrates a significant increase in Erection Time Length and Erection Frequency. However, Hovland teaches using a NPT test to test erectile function ([0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman to include a NPT test, as taught by Hovland, because the modification would provide a means to confirm healthy erectile function (Hovland; [0114]). Furthermore, in the modified method, the NPT test would be used to demonstrate a significant increase in Erection Time Length and Erection Frequency in order to confirm healthy erectile function.
Regarding claim 11, Barman further discloses that Rna/a within a session for a patient comprises 20:100, 25:95, 30:90, 72:48, or any combination thereof ([0097]-[0099]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barman/Rosenbegr/Hovland.
Regarding claim 9, Barman further discloses that the thermal alteration produces a lesion of a different depths ([0016], [0032], [0049], [0054], [0060], [0063], [0086]), but fails to teach that the lesion has a depth of 5-8 mm or 5.9-6.9 mm such as about 6.4 mm in the nearby tissues. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barman/Rosenbegr/Hovland to include the lesion has a depth of 5-8 mm or 5.9-6.9 mm such as about 6.4 mm in the nearby tissues since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Claims 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barman/Rosenbegr/Hovland, as applied to claim 1 above, and further in view of Beetel et al., (US 20120101413; hereinafter Beetel).
Regarding claims 12-13, Barman/Rosenbegr/Hovland discloses the method according to Claim 1, but fails to disclose that the six electrodes configured to create interrupted spiral but full circumferential lesions on internal wall of said segment of the internal iliac artery of the patient, wherein the six electrodes are a part of a catheter apparatus, which comprises: an elongated shaft having a proximal portion and a distal portion; a carrier carrying six therapeutic assemblies, wherein the carrier is located at, or proximate to, the distal portion of the elongated shaft, and wherein each therapeutic assembly comprises one of the six electrodes for intravascular treatment; wherein the carrier is configured to vary between a delivery configuration and a deployed configuration; wherein the distal portion of the shaft is configured for intravascular delivery of the carrier; wherein the carrier comprises six right-handed wire helixes and six left-handed wire helixes that are plainly or bi-axially woven into a tubular structure; wherein the carrier comprises at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and wherein at least one therapeutic assembly wraps around at least one of said four wire helix segments to stabilize said at least one interstice, to maintain structural integrity of the carrier, and to prevent tangling of wire helixes, when the carrier is being distorted intravascularly.
However, Beetel discloses (Figures 1, 6-7, and 20C-D) a catheter apparatus comprising: an elongated shaft (16) having a proximal portion and a distal portion; a carrier (22) carrying six therapeutic assemblies (24), wherein the carrier is located at, or proximate to, the distal portion of the elongated shaft (16), and wherein each therapeutic assembly (24) one of six electrodes (one or more electrodes, which may be six electrodes) for intravascular treatment, wherein the six electrodes are configured to create interrupted spiral but full circumferential lesions on internal wall of a target blood vessel; wherein the carrier (22) is configured to vary between a delivery configuration and a deployed configuration; wherein the distal portion of the shaft (16) is configured for intravascular delivery of the carrier; wherein the carrier (22) comprises m right-handed wire helixes and n left-handed wire helixes that are plainly or bi-axially woven into each other, m>2, and n>2; wherein the carrier (22) comprises at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and wherein at least one therapeutic assembly wraps around at least one of said four wire helix segments to stabilize said at least one interstice, to maintain structural integrity of the carrier, and to prevent tangling of wire helixes, when the carrier is being distorted intravascularly ([0064]-[0065], [0078], [0107], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman/Rosenbegr/Hovland to include the specific catheter apparatus taught by Beetel because the modification would advantageously provide a more consistent contact force that may allow for more consistent lesion formation (Beetel; [0067]). Furthermore, the target blood vessel in the modified device is said segment of the internal iliac artery of the patient. 
Regarding claim 14, Beetel further teaches (Figures 1, 6-7, and 20C-D)  that at least one of the m right-handed wire helixes and at least one of the n left-handed wire helixes are made from one single wire having a first portion of right-handed wire helix and a second portion of left-handed wire helix by folding or bending a point of the single wire between the first portion and the second portion at an angle of from about 160 to 180 degree ([0064]-[0065], [0078], [0092], [0107], [0110]).
Regarding claim 16, Beetel further teaches (Figures 1, 6-7, and 20C-D)  that the therapeutic assembly wraps around only one of said four wire helix segments to stabilize the interstice ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 17, Beetel further teaches (Figures 1, 6-7, 20C-D, and 21) the therapeutic assembly includes two terminal bodies (two bulbous sides of 24) and a main body (center portion of 24) positioned between the two terminal bodies; and wherein cross-sectional area of the main body along a plane perpendicular to the elongation direction of the wire segment being wrapped around is larger than cross-sectional areas of the terminal bodies along a plane perpendicular to the elongation direction of the wire segment being wrapped around, which are larger than a cross-sectional area of the wire segment being wrapped around along a plane perpendicular to the elongation direction of the wire segment ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 18, Beetel further teaches (Figures 1, 6-7, and 20C-D) that length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main body's length along the elongation direction of the wire segment being wrapped around ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 19, Beetel further teaches (Figures 1, 6-7, and 20C-D) that length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main body's length combined with length of one of the two terminal bodies along the elongation direction of the wire segment being wrapped around ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 20, Beetel further discloses (Figures 1, 6-7, and 20C-D) that at least one of the two terminal bodies and the main body includes (1) one or more grooves (one or more grooves accommodating elements 58 in Figure 21) for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps; and/or (2) one, two or more protrusions, wherein the gap(s) between the protrusion(s) and the wire segment around which the therapeutic assembly wraps, and the gap(s) between said protrusion(s) themselves, is(are) configured for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps ([0064]-[0065], [0078], [0107], [0110], [0116]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barman/Rosenbegr/Hovland/Beetel as applied to claim 14 above, and further in view of Kordis et al., (US 20120271140; hereinafter Kordis).
Regarding claim 15, Barman/Rosenbegr/Hovland/Beetel teaches the method according to Claim 14, but fails to teach that the catheter apparatus further comprises a multi-lumen bundler, wherein the multi-lumen bundler has a cylinder body, and a number of lumens pass axially through the cylinder body along the longitudinal axis of the cylinder body; and wherein the first portion of right-handed wire helix and the second portion of left-handed wire helix from a same wire are inserted into and pass through two different lumens, and the wire is permanently glued and fixed to the multi-lumen bundler with a liquid adhesive material filled into or dropped into the lumens and solidified thereafter. However, Kordis teaches (Figures 31A-31D) an ablative treatment method using a catheter apparatus having a multi-lumen bundler (158), wherein the multi-lumen bundler (158) has a cylindrical body, and a number of lumens (168) pass axially through the cylinder body along the longitudinal axis of the cylinder body. The wire segments (splines) of the device are inserted into and pass through different lumens, and the wire is permanently glued and fixed to the multi-lumen bundler (158) with a liquid adhesive material filled into or dropped into the lumens and solidified thereafter ([0148]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman/Rosenbegr/Hovland/Beetel to include a multi-lumen bundler, as taught by Edwards, because the modification would provide separate paths for the different wire segments (Kordis; [0148]) to prevent any unwanted movement or changes in any wire segments during use. 
Response to Arguments
Applicant’s arguments filed 12/21/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references Rosenbegr, which teaches a ratio Rna/a close to the range of 4:116 to 72:48 seconds, and Hovland, which teaches using a NPT test to confirm normal erectile function. In combination with Barman, the modified method teaches the invention as claimed in at least amended claim 1.
Furthermore, Applicant presents the argument that Barman fails to teach or fairly suggest "wherein the catheter apparatus further comprises a multi-lumen bundler, wherein the multi-lumen bundler has a cylinder body, and a number of lumens pass axially through the cylinder body along the longitudinal axis of the cylinder body; and wherein the first portion of right-handed wire helix and the second portion of left-handed wire helix from a same wire are inserted into and pass through two different lumens, and the wire is permanently glued and fixed to the multi-lumen bundler with a liquid adhesive material filled into or dropped into the lumens and solidified thereafter" in Claim 15. However, Examiner notes that claim 15 is rejected under the combination of Barman/Rosenbegr/Hovland/Beetel/Kordis, specifically relying on the teachings of Kordis. Specifically, Kordis teaches (Figures 31A-31D) an ablative treatment method using a catheter apparatus having a multi-lumen bundler (158), wherein the multi-lumen bundler (158) has a cylindrical body, and a number of lumens (168) pass axially through the cylinder body along the longitudinal axis of the cylinder body. The wire segments (splines) of the device are inserted into and pass through different lumens, and the wire is permanently glued and fixed to the multi-lumen bundler (158) with a liquid adhesive material filled into or dropped into the lumens and solidified thereafter ([0148]). Therefore, Examiner maintains that the modified method of Kordis, in combination with Barman/Rosenbegr/Hovland/Beetel, teaches the limitations of claim 15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794